PER CURIAM.
We affirm the order of the trial court denying Appellant’s Motion to Vacate and Set Aside Sentence as being legally insufficient. See State v. Shearer, 628 So.2d 1102 (Fla.1993)(requiring such motions contain either a “Notarized Oath” or “Unnotarized Oath.”) and Brown v. State, 661 So.2d 95 (Fla. 4th DCA 1995)(holding the trial court properly denied defendant’s motion as legally insufficient because it was neither under oath nor included the requisite contents set out in rule 3.850(c), Fla.R.App.P.) Furthermore, Appellant is procedurally barréd from filing his 3.850 motion because his failure to file within the two-year time period is not based on “facts which were unknown to the defendant or his attorney, and could not have been ascertained by due diligence.” Rule 3.850(b)(1).
We also deny Petitioner’s writ for error coram nobis which he filed pursuant to Wood v. State, 750 So.2d 592.(Fla.1999). See Hallman v. State, 371 So.2d 482 (Fla.1979),
Affirmed and Denied.
STONE, KLEIN andHAZOURI, JJ., concur.